Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. – hereinafter Sivan (US 6,281,874) in view of Ohsawa et al. – hereinafter Ohsawa (US 6,509,900) / McIntyre (US 7,467,160) / 

As per claim 1, Sivan discloses a system comprising:
at least one processor; and (Col 7 lines 22-42)
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to:
maintain, within a content management system, a collection of content items; (Col 4 lines 18-32;  A high-resolution graphic file 10 contains 2000.times.1600 pixels for storing a high-resolution reference image on a Web server. Also stored on the Web server is a corresponding low-resolution graphic file 11 of a low-resolution reference image being sixteen times smaller than the high-resolution graphic file 10)
determine that the user accessed a first content item from the collection of content items via a client device; (Col 4 lines 33-65;  The low-resolution graphic file 11 is compressed in accordance with JPEG format and downloaded through the Internet to a client. The client decompresses and displays on the display device the corresponding low-resolution reference image … Upon selecting the portion 13, the client calculates size data uniquely specifying the portion 13. For example, the size data may include the upper left and lower right coordinates 14 and 15, respectively, of the portion 13; Col 4 line 66 – Col 5 line 8; Having uploaded the size data from the client to the server, the selected portion of the high-resolution graphic image file is extracted from the Web server and downloaded to the client; Note: the server determines the user accessed the first content item upon receipt of the size data from the client as the size data that is calculated based upon the selection of the portion of the content by the user)
wherein providing the second content item to the client device is automatically performed in a background process. ( Col 7 lines 43-54; 9) The HTTP server extension 38 is a servlet, for example, which handles communication with the HTTP server 37, the image processor 39 and the image database 40. The servlet is written in Java and can be described as an extension to the HTTP server 37, which runs constantly in the background and monitors requests from clients. When a client request is received by the HTTP server 37, it is passed to the servlet. The servlet extracts the high-resolution image from the image database 40 and calls the image processor 39 for image manipulation)
Sivan fails to teach determine a relationship between the first content item and a second content item from the collection of content items wherein the relationship indicates a likelihood that the second content will be accessed by the user.
Ohsawa discloses determine a relationship between the first content item and a second content item from the collection of content items, wherein the relationship indicates a likelihood that the second content will be accessed by the user. (Col 3 lines 19-36;  If the average access value per unit time is equal to or higher than the predetermined level, the image server 102 checks the disk volume of the intermediate HDD 103 in step S209, and retrieves in step S210 the image data into the intermediate HDD 103 using an algorithm of retrieving all hierarchies of the requested image from the CD-ROM changer 104. In this way, the retrieval hierarchy is changed in accordance with the access frequency. When the average access frequency is low, only a requested hierarchy is retrieved; when this frequency is high, all hierarchies are retrieved.
This is because the probability of request for high-resolution images of the same image is high during the operation time of the CD-ROM changer 104, and all hierarchies are effectively retrieved by one operation.  To the contrary, when the average access frequency is low, only a requested hierarchy is effectively retrieved to effectively use the disk of the intermediate HDD 103.)
It would have been obvious before the effective filing date of the invention for the teachings of Sivan to be modified so that the multiple versions (i.e. low resolution and the high resolutions) that is stored in external device from the user is downloaded to the user’s hard drive based on a likelihood of access of the high resolution content based upon the frequency of access within a unit time by the user within a time period as taught by Ohsawa.  This would have proven beneficial as shortens the user’s waiting time for frequently accessed items while optimizing the user’s hard disk space.
The combined teachings of Sivan / Ohsawa fail to disclose content items associated with a user.
McIntyre discloses content items associated with a user.  McIntyre discloses content items associated with a user.  (Col 5 lines 24-60; The user computer 10 is provided with appropriate software for allowing controlled access to a high resolution image media collection, such as a database, stored on memory storage device 14. The high resolution image media collection comprises at least one high resolution image media file and as previously discussed can include associated digital data. A low resolution copy of each high resolution digital image file along with any associated meta data/information (the combination of both files hereinafter referred to as the user low resolution image collection) is electronically sent to the service provider 80 for storage at the service provider 80 and is associated with the user)
 	It would have been obvious before the effective filing date of the invention for the combined teachings of Sivan / Ohsawa to be modified so that the low and high resolution stored in the server are associated with a user as taught by McIntyre.  The benefits of doing so would have been to assist in reestablishing the high resolution images at the user computer with little or no cost to the user in the event of a failure of a user memory storage device (McIntyre, Col 2 lines 40-46)

As per claim 2, Sivan / Ohsawa / McIntyre disclose the system of claim 1.  Sivan discloses wherein determining the relationship between the first content item and the second content item comprises determining an organization relationship between the first content item and the second content item. (Col 4 line 66 – Col 5 line 8; Thus, in the above example, the 200,000 pixels in the high-resolution image file corresponding to the 12,500 pixels in the selected portion are downloaded to the client where they are displayed on the display device)

As per claim 3, Sivan / Ohsawa / McIntyre disclose the system of claim 1.  Ohsawa discloses wherein providing the second content item for storage on the client device is based on the relationship and previous user action associated with the first content item.   (Col 3 lines 19-36;  If the average access value per unit time is equal to or higher than the predetermined level, the image server 102 checks the disk volume of the intermediate HDD 103 in step S209, and retrieves in step S210 the image data into the intermediate HDD 103 using an algorithm of retrieving all hierarchies of the requested image from the CD-ROM changer 104. In this way, the retrieval hierarchy is changed in accordance with the access frequency. When the average access frequency is low, only a requested hierarchy is retrieved; when this frequency is high, all hierarchies are retrieved. This is because the probability of request for high-resolution images of the same image is high during the operation time of the CD-ROM changer 104, and all hierarchies are effectively retrieved by one operation.  To the contrary, when the average access frequency is low, only a requested hierarchy is effectively retrieved to effectively use the disk of the intermediate HDD 103.)

As per claim 7, Sivan / Ohsawa / McIntyre disclose the system of claim 1.  Ohsawa discloses wherein relationship indicates a likelihood that the second content item will be accessed by the user within a time frame of the user accessing the first content item. (Col 3 lines 19-36;  If the average access value per unit time is equal to or higher than the predetermined level, the image server 102 checks the disk volume of the intermediate HDD 103 in step S209, and retrieves in step S210 the image data into the intermediate HDD 103 using an algorithm of retrieving all hierarchies of the requested image from the CD-ROM changer 104)

As per claim 8, Sivan discloses a method comprising: wherein providing the second content item to the client device is automatically performed in a background process. (Col 4 line 66 – Col 5 line 8; Having uploaded the size data from the client to the server, the selected portion of the high-resolution graphic image file is extracted from the Web server and downloaded to the client. Thus, in the above example, the 200,000 pixels in the high-resolution image file corresponding to the 12,500 pixels in the selected portion are downloaded to the client where they are displayed on the display device.)
determine that the user accessed a first content item from the collection of content items via a client device associated with the user; (Col 4 lines 33-65;  The low-resolution graphic file 11 is compressed in accordance with JPEG format and downloaded through the Internet to a client. The client decompresses and displays on the display device the corresponding low-resolution reference image … Upon selecting the portion 13, the client calculates size data uniquely specifying the portion 13. For example, the size data may include the upper left and lower right coordinates 14 and 15, respectively, of the portion 13; Col 4 line 66 – Col 5 line 8; Having uploaded the size data from the client to the server, the selected portion of the high-resolution graphic image file is extracted from the Web server and downloaded to the client; Note: the server determines the user accessed the first content item upon receipt of the size data from the client as the size data that is calculated based upon the selection of the portion of the content by the user)
Sivan fails to disclose maintaining, within a content management system, a collection of content items associated with a user account; and determining a relationship between the first content item and a second content item from the collection of content items , wherein the relationship indicates a likelihood that the second content item will be accessed by the user and providing, to the client device, the second content item for storage on the client device based on the relationship indicating the likelihood that the second content item will be accessed based on access of the first content item. . 
Ohsawa discloses determining a relationship between the first content item and a second content item from the collection of content items , wherein the relationship indicates a likelihood that the second content item will be accessed by the user and providing, to the client device, the second content item for storage on the client device based on the relationship indicating the likelihood that the second content item will be accessed based on access of the first content item. .  (Col 3 lines 19-36;  If the average access value per unit time is equal to or higher than the predetermined level, the image server 102 checks the disk volume of the intermediate HDD 103 in step S209, and retrieves in step S210 the image data into the intermediate HDD 103 using an algorithm of retrieving all hierarchies of the requested image from the CD-ROM changer 104. In this way, the retrieval hierarchy is changed in accordance with the access frequency. When the average access frequency is low, only a requested hierarchy is retrieved; when this frequency is high, all hierarchies are retrieved. This is because the probability of request for high-resolution images of the same image is high during the operation time of the CD-ROM changer 104, and all hierarchies are effectively retrieved by one operation.  To the contrary, when the average access frequency is low, only a requested hierarchy is effectively retrieved to effectively use the disk of the intermediate HDD 103.)
It would have been obvious before the effective filing date of the invention for the teachings of Sivan to be modified so that the multiple versions (i.e. low resolution and the high resolutions) that is stored in external device from the user is downloaded to the user’s hard drive based on a likelihood of access of the high resolution content based upon the frequency of access within a unit time by the user within a time period as taught by Ohsawa.  This would have proven beneficial as shortens the user’s waiting time for frequently accessed items while optimizing the user’s hard disk space.
The combined teachings of Sivan / Ohsawa fail to disclose maintaining, within a content management system, a collection of content items associated with a user account.
McIntyre discloses maintaining, within a content management system, a collection of content items associated with a user account; and  (Col 5 lines 24-60; One way in which an image can be associated with a user is the addition of metadata to the image media files(s) that reflects a specific user identifier such as a user account number … The user computer 10 is provided with appropriate software for allowing controlled access to a high resolution image media collection, such as a database, stored on memory storage device 14. The high resolution image media collection comprises at least one high resolution image media file and as previously discussed can include associated digital data. A low resolution copy of each high resolution digital image file along with any associated meta data/information (the combination of both files hereinafter referred to as the user low resolution image collection) is electronically sent to the service provider 80 for storage at the service provider 80 and is associated with the user)
a user associated with the user account  (Col 5 lines 24-60; One way in which an image can be associated with a user is the addition of metadata to the image media files(s) that reflects a specific user identifier such as a user account number, a user provided identifier with any combination of alphanumeric characters, or any other construct in the form of metadata.)
It would have been obvious before the effective filing date of the invention for the combined teachings of Sivan / Ohsawa to be modified so that the low and high resolution stored in the server are associated with a user as taught by McIntyre.  The benefits of doing so would have been to assist in reestablishing the high resolution images at the user computer with little or no cost to the user in the event of a failure of a user memory storage device (McIntyre, Col 2 lines 40-46)

As per claim 9, Sivan / Ohsawa McIntyre disclose the method of claim 8.  Sivan discloses wherein determining the user accessed the first content item comprises determining the user performed at least one of sharing the first content item, editing the first content item or viewing the first content item. (Col 4 lines 33-65;  Upon selecting the portion 13, the client calculates size data uniquely specifying the portion 13. For example, the size data may include the upper left and lower right coordinates 14 and 15, respectively, of the portion, Note: the user viewed the content in order to select the portion 13)

As per claim 11, Sivan / McIntyre discloses the method claim 8.  Sivan discloses further comprising: determining an expected use for the first content item and an expected use for the second content item; and wherein determining the relationship between the first content item  and the second content item is based on the expected use of the second  content item. (Col 4 lines 33-65;  The low-resolution graphic file 11 is compressed in accordance with JPEG format and downloaded through the Internet to a client. The client decompresses and displays on the display device the corresponding low-resolution reference image … Upon selecting the portion 13, the client calculates size data uniquely specifying the portion 13. For example, the size data may include the upper left and lower right coordinates 14 and 15, respectively, of the portion 13; Col 4 line 66 – Col 5 line 8; Having uploaded the size data from the client to the server, the selected portion of the high-resolution graphic image file is extracted from the Web server and downloaded to the client; Note: the server determines the user accessed the first content item upon receipt of the size data from the client as the size data is calculated based upon the selection of the portion of the content by the user; Note: the expected use of the first content item is to view in a low resolution and the expected use of the second content is to view the selected portions of the image in a high resolution, took the broadest reasonable interpretation read in light of applicant’s disclosure per [0067])


As per claim 15, please see the discussion under claim 1 as similar logic applies.

As per claim 16, please see the discussion under claim 9 as similar logic applies.

As per claim 18, please see the discussion under claim 7 as similar logic applies.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. – hereinafter Sivan (US 6,281,874) / Ohsawa (US 6,509,900) / McIntyre (US 7,467,160) further in view of Samii et al. – hereinafter Samii (US 2014/0169684) 

As per claim 4, Sivan / Ohsawa / McIntyre disclose the system of claim 1.  The combination of teachings of Sivan/ McIntyre fail to disclose wherein determining the relationship between the first content item and the second content item comprises determining a distance metric between the first content item and the second content item.  
Samii discloses wherein determining the relationship between the first content item and the second content item comprises determining a distance metric between the first content item and the second content item.  ([0061];Fig. 8)
It would have been obvious before the effective filing date of the invention for the combination of teachings of Sivan/ Ohsawa / McIntyre to be modified so that the server determines a distance metric between the first and second content to detect similarity as taught by Samii.  The combination of prior art elements would have yielded predictable results of viewing better images of vacation pictures in the same background settings that was selected that the user is part of in an efficient manner. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. – hereinafter Sivan (US 6,281,874) / Ohsawa (US 6,509,900) / McIntyre (US 7,467,160) further in view of Kaminski, Jr. (US 8,156,132)

As per claim 5, Sivan / Ohsawa / McIntyre disclose the system of claim 1.  The combination of teachings of Sivan/ Ohsawa / McIntyre fail to teach further comprising instructions that, when executed by the at least one processor, cause the system to: access metadata associated with the first content item and metadata associated with the second content item; and wherein determining the relationship between the first content item and the second content item is based on a comparison of the metadata associated with the first content item and the metadata associated with the second content item.
Kaminski, Jr. discloses , when executed by the at least one processor, cause the system to: access metadata associated with the first content item and metadata associated with the second content item; and wherein determining the relationship between the first content item and the second content item is based on a comparison of the metadata associated with the first content item and the metadata associated with the second content item.  (Col 6 lines 3-33; Fingerprints may be generated using histogram data, vector data, other data, or a combination thereof, which is associated with a given file, data stream, content or portion thereof (312). After generating a fingerprint, a determination is made as to whether a search is performed using the fingerprints (314). In some examples, fingerprints may be compared against other fingerprints stored in, for example, repository 110 (FIG. 1) (316). In other examples, a search may not be performed and one or more fingerprints may be stored (318).) 
It would have been obvious before the effective filing date of the invention for the combination of teachings of Sivan / Ohsawa / McIntyre to be modified so a fingerprint which contains metadata relating to the low resolution image is compared to the higher resolution image for the user stored on the web server to find similarities between images.  The combination of prior art elements would have yielded predictable results of viewing better images of the same background settings that was selected that the user is part of during travel in an efficient manner. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. – hereinafter Sivan (US 6,281,874) / Ohsawa (US 6,509,900) / McIntyre (US 7,467,160) further in view of Pollack et al. – hereinafter Pollack (US 2004/0024643)

As per claim 12, Sivan / Ohsawa / McIntyre discloses the method of claim 8.  The combination of teachings of Sivan / Ohsawa /  McIntyre fails to teach wherein providing the second content item for storage on the client device causes the client device to remove a previously stored content item from the storage of the client device.  
Pollack discloses wherein providing the second content item for storage on the client device causes the client device to remove a previously stored content item from the storage of the client device.  ([0056]; That is, the display system 12 downloads any updated data files from distribution server 14 and deletes from its local memory storage 26 the old files corresponding to the new files.)
It would have been obvious before the effective filing date of the invention for the teachings of Sivan/ Ohsawa / McIntyre to be modified so that the old files on the clients local storage are deleted when receiving an updated second image file from a server as taught by Pollack.  This would have enabled the user to save space on the hard drive. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. – hereinafter Sivan (US 6,281,874) / Ohsawa (US 6,509,900)  / McIntyre (US 7,467,160) / Pollack (US 2004/0024643) further in view of Yang et al. – hereinafter Yang (US 2010/0185987)

As per claim 13, Sivan / Ohsawa / McIntyre / Pollack disclose the method of claim 8.  The combination of teachings of Sivan/ Ohsawa / McIntyre / Pollack fail to teach wherein the previously stored content item comprises a content identifier corresponding to the second content item, the content identifier associated with a content pointer that identifies the location of the content item within the content management system.
Yang discloses wherein the previously stored content item comprises a content identifier corresponding to the second content item, the content identifier associated with a content pointer that identifies the location of the content item within the content management system. ([0035] In Table 3, `importUri` indicates a URI of a thumbnail group image and `protocolInfo` indicates a file format of a thumbnail group image. In Table 3, the URI of the thumbnail group image is `http://a.b.c.d/.about.abc/160/320/thumbnail_group.jpg` and the file format is `JPEG`.
[0036;  Further, the first memory 18 stores a URI of an original image file corresponding to each thumbnail included in the thumbnail group image.)
It would have been obvious before the effective filing date of the invention for the teachings of Sivan / Ohsawa / McIntyre / Pollack to be modified so that the user access the first and second content image files using a HTTP URI which shows the file path of the image files of the first and second content when accessing the low and high resolution files as taught by Yang.  This would have resulted in benefits of making it easier for users to interact with the content image files on the server. 

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. – hereinafter Sivan (US 6,281,874) / Ohsawa (US 6,509,900)  / McIntyre (US 7,467,160) further in view of Yang et al. – hereinafter Yang (US 2010/0185987)

As per claim 14,  Sivan / Ohsawa / McIntyre disclose the method of claim 8.  The combined teachings of Sivan / Ohsawa / McIntyre fail to teach identifying the second content item is based on determining a storage file hierarchy relationship between the first content item and the second content item.  
Yang discloses wherein identifying the second content item is based on determining a storage file hierarchy relationship between the first content item and the second content item. ([0035] In Table 3, `importUri` indicates a URI of a thumbnail group image and `protocolInfo` indicates a file format of a thumbnail group image. In Table 3, the URI of the thumbnail group image is `http://a.b.c.d/.about.abc/160/320/thumbnail_group.jpg` and the file format is `JPEG`.
[0036;  Further, the first memory 18 stores a URI of an original image file corresponding to each thumbnail included in the thumbnail group image.)
It would have been obvious before the effective filing date of the invention for the combined teachings of Sivan / Ohsawa / McIntyre to be modified so the relationship between the low and high resolution file is also based upon the hierarchical relationship.  This would have resulted in benefits of making it easier for users to interact with the content image files on the server.

As per claim 19, please see the discussion under claim 14 as similar logic applies.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. – hereinafter Sivan (US 6,281,874) / Ohsawa  (US 6,509,900)  / McIntyre (US 7,467,160) further in view of Mack et al. – hereinafter Mack (US 2002/0054115)

As per claim 10, Sivan/ Ohsawa / McIntyre disclose the method of claim 8.  The combination of teachings of Sivan/ McIntyre fail to teach categorizing the first content item based on metadata corresponding to the first content item; and wherein determining the relationship between the first content item and the second content item comprises determining  the first content item and the second content item belong to a same category of content items.
Mack discloses categorizing the first content item based on metadata corresponding to the first content item; ([0017]; A conventional program 32 is also stored for receiving, storing, and downloading a plurality of clip art images, i.e., a series of various graphical images provided in a number of different and separately downloadable categories by the server and which can be individually selected and incorporated into the sticker as it is created by the user. ) 
and wherein determining the relationship between the first content item and the second content item comprises determining  the first content item and the second content item belong to a same category of content items. ([0029]; "Clip Art Pictures" being shown in menu box 102, several different server directory listings, each representing a "category” of related images, will be presented in a pull-down menu 108 (FIG. 10). By clicking on the "Show" button 109, the selected category of clip art pictures or images will be presented as a spaced series of small, low resolution thumbnail pictures 104, as can be seen in FIG. 10 wherein the selected category of clip art pictures is "borders_frames". These thumbnail pictures 104 are the low resolution (e.g., 72 dpi) files downloaded from the server's directories 42 (FIG. 2) and scaled down to fit in the window spaces 104 as shown, it being recognized that similar high resolution images exist in directories 42 for producing the final sticker image suitable for printing. The series of separate graphical images or pictures 104 are presented in the window 100 with a conventional scroll bar 106 being provided along the right-hand side of the window so that additional images 104 (not shown herein) can be included within a single viewable category as necessary.)	It would have been obvious before the effective filing date of the invention for the combined teachings of Sivan / Ohsawa /. McIntyre to be modified so that the relationship between the first image and second image are identified and corresponds to the low and high resolution are based on a category. This would have enabled the user to create a real-world version of the image creation, such as a banner or a sticker, the component parts of the image can be automatically assembled in the proper relationship and with the appropriate resolution, and the finished image can be created as a high resolution image for final processing, previewing, final viewing and printing..  (Mack, [0008])

	As per claim 17, please see the discussion under claim 1 as similar logic applies.


Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner removed the 112 1st rejections in light of applicant’s remarks.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454